Case 2:19-cv-01018-VAP-AGR Document 25 Filed 03/25/19 Page 1 of 5 Page ID #:89




   1   Mark D. Nielsen, Esq., No. 210,023
          mnielsen@cislo.com
   2   Daniel M. Cislo, Esq., No. 125,378
          dan@cislo.com
   3   CISLO & THOMAS LLP
       12100 Wilshire Boulevard, Suite 1700
   4   Los Angeles, California 90025
   5   Telephone: (310) 451-0647
       Fax: (310) 394-4477
   6   Attorneys for Defendants,
   7   C S P YEMAYA INTERNATIONAL, INC.
       and ALDEMAR RODRIGUEZ
   8
   9                      UNITED STATES DISTRICT COURT
 10                     CENTRAL DISTRICT OF CALIFORNIA
 11
 12    INDIO PRODUCTS, INC., a             )   CASE NO. 2:19-cv-01018 VAP (AGRx)
       California Corporation,             )
 13                                        )   [Hon. Virginia A. Phillips]
                    Plaintiff,             )
 14                                        )   SECOND STIPULATION FOR
                                           )   EXTENSION OF TIME TO
 15          vs.                           )   RESPOND TO INITIAL
                                           )   COMPLAINT AND SETTING
 16                                        )   BRIEFING SCHEDULE FOR
       C S P YEMAYA INTERNATIONAL, )           CONTEMPLATED MOTION FOR
 17    INC., a California Corporation; and )   PRELIMINARY INJUNCTION
       ALDEMAR RODRIGUEZ,                  )
 18                                        )   [[Proposed] Order submitted herewith]
 19                 Defendants.            )
                                           )   Complaint Served: 2/18/2019
 20                                        )   Current Response Date: 4/02/2019
                                           )   New Response Date: 4/30/2019
 21                                        )

 22
 23
 24
 25
 26
 27
 28
                                                                                   Case 2:19-cv-01018-VAP-AGR Document 25 Filed 03/25/19 Page 2 of 5 Page ID #:90




                                                                                          1    SECOND STIPULATION FOR EXTENSION OF TIME TO RESPOND TO
                                                                                          2            INITIAL COMPLAINT AND BRIEFING SCHEDULE FOR
                                                                                          3        CONTEMPLATED MOTION FOR PRELIMINARY INJUNCTION
                                                                                          4         WHEREAS, on or about February 11, 2019, Plaintiff Indio Products, Inc.
                                                                                          5   (“Indio”) commenced this case against Defendants C S P Yemaya International,
                                                                                          6   Inc. (“CSP Yemaya”) and Aldemar Rodriguez (“Rodriguez”) (collectively
                                                                                          7   “Defendants”) for, inter alia, copyright infringement, trademark infringement, and
                                                                                          8   unfair competition;
                                                                                          9         WHEREAS, Defendants’ initial deadline to respond was on March 12, 2019;
                                                             Facsimile: (310) 394-4477




                                                                                         10         WHEREAS, on March 8, 2019, the parties stipulated pursuant to Local Rule
                                                                                         11   8-3 to extend the Defendants’ deadline to respond to the Complaint to April 2, 2019
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12   (see, Docket No. 24);
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13         WHEREAS, Plaintiff indicated that it is contemplating filing a motion for
                                                   SUITE 1700




                                                                                         14   preliminary injunction against Defendants;
                                                                                         15         WHEREAS, lead counsel for Defendants, Mark D. Nielsen, has long-
                        Telephone: (310) 451-0647




                                                                                         16   standing family vacation plans that will have him out of the country from March
                                                                                         17   26-April 11, 2019;
                                                                                         18         WHEREAS, lead counsel for Plaintiff, Linda D. Mettes, also has long-
                                                                                         19   standing family vacation plans that will have her out of the country from May 15-
                                                                                         20   31, 2019;
                                                                                         21         WHEREAS, in light of the schedules for respective lead counsel, and the
                                                                                         22   contemplated motion for preliminary injunction, Defendants agree not to sell in the
                                                                                         23   U.S. any of whatever inventory they may have of any of the accused items set forth
                                                                                         24   in the Complaint for at least sixty (60) days from the date this stipulation is
                                                                                         25   submitted to the Court;
                                                                                         26         WHEREAS, in light of the schedules for respective lead counsel and
                                                                                         27   Defendants’ agreement not to sell the accused products for sixty (60) days, counsel
                                                                                         28   have conferred regarding a schedule for Defendants to respond to the Complaint,

                                                                                                                                      1
                                                                                   Case 2:19-cv-01018-VAP-AGR Document 25 Filed 03/25/19 Page 3 of 5 Page ID #:91




                                                                                          1   and for the briefing of a motion for preliminary injunction, and have agreed to
                                                                                          2   submit the same to the Court for approval, as follows:
                                                                                          3               Defendants to file their respective responses to the Complaint by no
                                                                                          4                later than April 30, 2019;
                                                                                          5               Plaintiff to file any motion for preliminary injunction by no later than
                                                                                          6                May 13, 2019;
                                                                                          7               Defendants to file any opposition to Plaintiff’s motion for preliminary
                                                                                          8                injunction by no later than May 30, 2019;
                                                                                          9               Plaintiff to file any reply papers on its motion for preliminary
                                                             Facsimile: (310) 394-4477




                                                                                         10                injunction by no later than June 17, 2019; and,
                                                                                         11               A hearing on the motion, if any, to be held on July 1, 2019 at 2:00
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12                p.m., or as soon thereafter as possible per the Court’s calendar.
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13         WHEREAS, in light of the schedules for respective lead counsel, and the
                                                   SUITE 1700




                                                                                         14   contemplated motion for preliminary injunction, counsel for Defendants agrees not
                                                                                         15   to use any of the time subsequent to Plaintiff’s filing of the Complaint as an
                        Telephone: (310) 451-0647




                                                                                         16   argument that preliminary injunctive relief is unwarranted;
                                                                                         17         WHEREAS, in the intervening period between the submission of this
                                                                                         18   Stipulation and the contemplated motion for preliminary injunction, to the extent
                                                                                         19   feasible, the parties, through counsel, will attempt to discuss resolution of this
                                                                                         20   matter;
                                                                                         21         WHEREAS, this stipulation for an extension of time is not submitted for
                                                                                         22   purposes of delay, but for the reasons noted above.
                                                                                         23         NOW THEREFORE, the parties, by and through their respective counsel of
                                                                                         24   record, hereby stipulate and agree as follows:
                                                                                         25               Defendants to file their responses to the Complaint by no later than
                                                                                         26                April 30, 2019;
                                                                                         27               Plaintiff to file any motion for preliminary injunction by no later than
                                                                                         28                May 13, 2019;

                                                                                                                                        2
                                                                                   Case 2:19-cv-01018-VAP-AGR Document 25 Filed 03/25/19 Page 4 of 5 Page ID #:92




                                                                                          1                          Defendants to file any opposition to Plaintiff’s motion for preliminary
                                                                                          2                           injunction by no later than May 30, 2019;
                                                                                          3                          Plaintiff to file any reply papers on its motion for preliminary
                                                                                          4                           injunction by no later than June 17, 2019; and,
                                                                                          5                          A hearing on the motion, if any, to be held on July 1, 2019 at 2:00
                                                                                          6                           p.m., or as soon thereafter as possible per the Court’s calendar.
                                                                                          7
                                                                                          8   CISLO & THOMAS LLP                                                                HARRINGTON, FOXX, DUBROW &
                                                                                                                                                                                CANTER, LLP
                                                                                          9
                                                             Facsimile: (310) 394-4477




                                                                                         10   /s/Mark D. Nielsen                                    O                           /s/Edward W. Lukas, Jr. (with
                                                                                              Mark D. Nielsen                                                                   permission)O
                                                                                         11   Daniel M. Cislo                                                                   Edward W. Lukas, Jr.
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12
                                            12100 Wilshire Boulevard




                                                                                              Attorneys for Defendants,                                                         Linda D. Mettes (pro hac vice admitted)
            Attorneys at Law




                                                                                         13
                                                   SUITE 1700




                                                                                              C S P YEMAYA INTERNATIONAL,                                                       BROOKS KUSHMAN, P.C.
                                                                                         14   INC. and ALDEMAR
                                                                                                                                                                                Attorneys for Plaintiff,
                                                                                         15
                        Telephone: (310) 451-0647




                                                                                              Dated: March 25, 2019                                                             INDIO PRODUCTS, INC.
                                                                                         16
                                                                                         17                                                                                     Dated: March 25, 2019
                                                                                              \\Srv-db\tmdocs\19-38393\Second Stipulation for Extension of Time to Respond to Complaint.docx
                                                                                         18
                                                                                         19
                                                                                         20
                                                                                         21
                                                                                         22
                                                                                         23
                                                                                         24
                                                                                         25
                                                                                         26
                                                                                         27
                                                                                         28

                                                                                                                                                                            3
                                                                                   Case 2:19-cv-01018-VAP-AGR Document 25 Filed 03/25/19 Page 5 of 5 Page ID #:93




                                                                                          1                                    CERTIFICATE OF SERVICE
                                                                                          2            I hereby certify that on March 25, 2019, I electronically filed the foregoing document with
                                                                                          3   the clerk of court for the U.S. District Court, Central District of California, using the electronic
                                                                                              case filing system of the court.
                                                                                          4
                                                                                                     I hereby certify that on March 25, 2019, I caused the foregoing document to be served by
                                                                                          5   the Court’s Electronic Filing System:
                                                                                          6
                                                                                                                             Edward W. Lukas, Jr., Esq.
                                                                                          7                        HARRINGTON, FOXX, DUBROW & CANTER, LLP
                                                                                                                          333 South Hope Street, Suite 1000
                                                                                          8                              Los Angeles, California 90071-1429
                                                                                          9                                  Telephone: (213) 489-3222
                                                             Facsimile: (310) 394-4477




                                                                                                                                Fax: (213) 623-7929
                                                                                         10                                     elukas@hfdclaw.com
                                                                                         11                                         Linda D. Mettes, Esq.
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12                                      BROOKS KUSHMAN P.C.
                                            12100 Wilshire Boulevard




                                                                                                                                1000 Town Center, 22nd Floor
            Attorneys at Law




                                                                                         13                                      Southfield, Michigan 48075
                                                   SUITE 1700




                                                                                                                                     Tel: (248) 358-4400
                                                                                         14                                          Fax: (248) 358-3351
                                                                                                                                lmettes@brookskushman.com
                                                                                         15
                        Telephone: (310) 451-0647




                                                                                         16          FEDERAL: I declare, under penalty of perjury under the laws of the United States of
                                                                                                     America that the foregoing is true and that I am employed in the office of a member of the
                                                                                         17          Bar of this Court at whose direction the service was made.
                                                                                         18          Executed on March 25, 2019, at Los Angeles, California.
                                                                                         19
                                                                                         20                                                        /s/Stephanie Diaz-Sandoval
                                                                                                                                                   Stephanie Diaz-Sandoval
                                                                                         21
                                                                                         22
                                                                                         23
                                                                                         24
                                                                                         25
                                                                                         26
                                                                                         27
                                                                                         28

                                                                                                                                               4
